Title: To Thomas Jefferson from Thomas Auldjo, 23 November 1790
From: Auldjo, Thomas
To: Jefferson, Thomas



Dear Sir
Cowes 23d Novemr 1790

I avail myself of the opportunity of the American Brig Two Brothers bound for New York to entreat your acceptance of some of our latest news papers which I hope you will do me the favor to receive. To them I beg leave to refer you for the news of the times.—We are here becoming quite pacifick by the late convention with Spain. The fleet is paying off and dismantling as fast as possible, but report says that our number of Guardships is to be 25 Sail of the Line which is an augmentation of 7 Sail beyond the usual peace Establishment. I beg you will dispose of me in your service in every occasion and I have the honor to be most truly Sir Your most obdt most humble Servant,

Thomas Auldjo

